Me. Justice Todd, Jr.,
dissenting.
I dissent. I believe § 11 of the Organic Act is applicable to this case. Even assuming that technically it is not, the administrative practice established and approved by the President, which was proved as a fact, has been that all official communications from officers of the Government of Puerto Eico, including the Governor, to any official of the United States, including the President, have been transmitted! to the Executive Department of the Government of the United". States designated by the President — which prior to 1934 was.the War Department (Bureau of Insular Affairs) and thereafter, was the Department of the Interior (Division of Territories and Island Possessions), pursuant to the Executive-Orders of July 15, 1909 and May 29, 1934. In addition, it. was also proved as a fact that all bills vetoed by the Governor' on previous occasions have been transmitted with accompanying reports to the said Executive Department.
By designating the Division of Territories and Island Possessions of the Department of the Interior to receive all the reports which were required by law to be made by the Governor of Puerto Eico to the President, the latter made-the said Department his agent. That this was the understanding of the White House is evident from the answers-by the Department of the Interior to the letters written to-the President by appellee's attorney and by a professor in the University of Kent. These answers informed them that, the said letters had been referred to the said Department. If, as stated in the opinion of Mr. Justice De Jesús, “We-must presume that the President’s office was aware that if the bill had been transmitted by the Governor, and it had. not yet reached the President, it must still be in the office of the Division of Territories and, Island Possessions, which was the proper channel for transmittal under the Executive Order of May 29,1934,” the office of the President was aware of this and it referred the letters to the said Division because *98it considered that the Executive Order was' applicable, in connection with •§ 34 of the Organic Act, to the report rendered by the Governor on the vetoed bill. Furthermore, Exhibits 8 and 12 of the plaintiff, consisting of two letters from Mr. Chapman, Acting Secretary of the Interior, addressed to Senator Arjona Siaca, dated October 28, 1946 and November 25, 1946, show beyond doubt that the said administrative practice existed and had the whole-hearted official approval of the said Department!
We must be realistic in considering the scope of § 34 of the Organic Act as to the point in controversy here. As a matter of fact and in view of the established administrative practice, it ought not be contended that the transmittal by the Governor to the President of a bill vetoed by the former, is not the transmittal of one of the reports contemplated by § 11 of the Organic Act. It is conceded that the vetoed bill was accompanied by a report of the Governor setting forth the grounds for his action. It would be illogical to argue that the said report should have been sent to the Department of the Interior and that the bill should have been sent directly to the President. Both documents were sent to the executive department designated by the President *99to receive any report from local officials and, by administrative practice, this delegation of authority was extended to receive vetoed bills together with any report which might accompany them. The President himself, authorized by law, designated the Department of the Interior as his agent. The receipt of the bill by the Department as such agent was therefore equivalent to receipt by the President himself.
In Wright v. United States, 302 U. S. 583, 590, the court held that the Secretary of the United States Senate could receive a bill vetoed by the President while the Senate was:, in recess. The Court said:
“There is no greater difficulty in returning a bill to one of the" two Houses when it is in recess during the session of Congress than; in presenting a bill to the President by sending it to the White-House in his temporary absence. Such a presentation is familiar practice. The bill is sent by a messenger and is received by the President. It is returned by a messenger, and why may it not be received by the accredited agent of the legislative body? To say that the President can not return a bill when the House in which it originated is in recess during the session of Congress, and thus afford an opportunity for the passing of the bill over the President’s objections, is to ignore the plainest practical considerations and by implying a requirement of an artificial formality to erect a barrier to the exercise of a constitutional right.” (Italics ours.)
Aud the court so held in a case where there was no statute or regulation whatsoever authorizing the Secretary of the Senate to receive a bill during a recess of that legislative body.
I believe that State v. Grant Superior Court, 172 N.E. 897 (1930) is applicable to the facts of this case. There the Governor delegated to the Attorney General the authority to receive and to make his recommendations on the bill. It was held that the time during which the Attorney General retained the bill in his possession must be counted as part of the time allowed the Governor to consider it. In the instant case, the President, either by statute and executive order, or by an administrative practice approved by him by which *100the said Act and executive order were applied, delegated to tlie Division of Territories and Island Possessions the authority to receive, on his behalf, the hill. In my opinion, the time during which the said Division withheld the bill must therefore be computed in the same manner.
Moreover, the only duty imposed on the Governor by § 34 of the Organic Act is to transmit the vetoed bill to the President; and pursuant to § 11 of the same Act and the Executive Order of 1934, the Governor is also required to send any report which he has to make to the President through the Division of Territories and Island Possessions of the Department of the Interior and therefore the said Executive Order places in the said Division all the affairs pertaining to the Government of Puerto Rico. Section 34 of the Organic Act, in providing that the President shall approve or disapprove a bill submitted to him expressly, states “under the provisions of this Section”, that is, when it has been transmitted by the Governor, and if said transmittal by law, by Executive Order, or by administrative practice, had to be made through the Division of Territories and Island Possessions, the bill was submitted to the President on the day it was received by the said Division, that is, on May 6, 1946. If the said Federal Division, because it was studying the bill, or through negligence, oversight or for any other reason, failed to submit it to the President in time to enable him to decide whether he approved or disapproved it, prior to the expiration of the ninety days fixed by the Organic Act, that fact is not a reason why we should construe the statute and decide the legal question raised in such a manner as to make the Division of Territories and Island Possessions the absolute arbiter of the date on which it should be considered that the bill vetoed by the Governor was submitted to the President. Such a construction would lead us to the absurd position of holding that there is no fixed period within which the Division of Territories and Island Possessions must sub*101mit such an important matter to the President, for his consideration, despite the fact, first, that the Organic Act itself limits the term the President has to act to ninety days, and second, that the said Division is beyond the control of the Government of Puerto Eico and on the contrary acts by express delegation of the President, and as a matter of fact the established administrative practice had the deliberate although implied approval of the President.
That the administrative practice in cases of this nature deserves serious consideration has been expressly held by the Supreme Court of the United States in the “Pocket Veto Case” of Okanogan Indians v. United States, 279 U. S. 655, where it said:
“The views which we have expressed as to the construction and effect of the constitutional provision here in question are confirmed by the practical construction that has been given to it by the Presidents through a long course of years, in which Congress has acquiesced. Long settled and established practice is a consideration of great weight in a prosper interpretation of constitutional provisions of this character. Compare Missouri Pac. Ry. Co. v. Kansas, supra, 284; Myers v. United States, 272 U. S. 52, 119, 136; and State v. South Norwalk, 77 Conn. 257, 264, in which the court said that a practice of at least twenty years duration ‘on the part of the executive department, acquiesced in by the legislative department, while not absolutely binding on the judicial department, is entitled to great regard in determining the true construction of a constitutional provision the phraseology of which is in any respect of doubtful meaning.’ ” (Italics ours.)
In the ease at bar it was proved that the only established practice was that the Governors of Puerto Eico always sent all the vetoed bills through the Division of Territories and Island Possessions for the consideration of the President and that the President acquiesced in this practice. How can this administrative practice be denied legal force in the present case?
But, as I said at the beginning of this opinion, I believe that § 11 of the Organic Act is applicable. I have *102already expressed some of the grounds. In addition, this statutory provision not only deals with the procedure for sending reports from insular to Federal officials, but it also authorizes the President “to place all matters pertaining to the Government of Porto Eico in the jurisdiction of such department.” Both the question of procedure mentioned in the first part of ■§ 11 with respect to reports, and the matters pertaining to the Government of Puerto Eico have by Executive Order of the President been placed under the jurisdiction of the Division of Territories and Island Possessions of the Department of Interior. Since this Division constituted at least his “accredited agent”, as was said in the Wright case, supra, we should not decide that the time utilized by the agent to consider the bill should not be counted as time used by the principal.
Unless we found that the Department of the Interior through its Division of Territories and Island Possessions was authorized under ■§ 11 of the Organic Act and by the Executive Order of 1934 to receive, in the name of the President, the bill- sent by the Governor of Puerto Eico, we would be required to conclude that its action in withholding Senate Bill No. 51 for more than ninety days was illegal and that it acted in a most reprehensible manner in not transmitting the bill to the President as soon as it received the bill. We should not construe the Organic Act and the Executive Order in a manner that forces us to arrive at such a conclusion.
As to the legislative history of §§ 11 and 34 of the Organic Act to which Mr. Justice Snyder refers in his opinion, I believe that, although the two premises on which he bases his conclusion are correct, the conclusion itself is ■erroneous. It is true that 11 is substantially a copy of the 1909 amendment to the Foraker Act and that § 34 for the first time vested the veto power in the President. Nevertheless, these two facts do not mean that after approval of ■§ 34, and precisely because of the fundamental reason *103that, the said Section does not establish, the procedure for transmittal of bills from the G-overnor to the President, there ought not be applied § 11, supplemented by the Executive Order of 1934, which does establish the said procedure or, assuming it does not, has been followed as a matter of administrative practice, not only in connection with reports of an administrative character, but also without exception, in the transmittal of all kinds of communications between the Governor and the President including, of course, the transmittal of bills vetoed by the Governor.
Tt is my view that § 11, together with the construction which the Governor as well as the Department of the Interior and the President have given it by administrative practice, is the Section which sheds light on the problem before us, in view of the silence of § 34 as to the official and adequate procedure for transmittal of bills by the Governor to the President-
In my opinion, the judgment should be affirmed.